DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,032,973. Although the claims at issue are not identical, they are not patentably distinct from each other because a battery operated mower comprising a chassis, a drive wheel motor, a gear reduction box, a battery pack, an operator support have been claimed in claims 1-4 of U.S. Patent No. 11,032,973.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-13, 15 are rejected under 35 U.S.C. 102(a) as being anticipated by Shii et al. (2012/0159916).
 	Ishii et al. in figures 30-48, disclose a battery-operated mower comprising a first drive wheel (222), a second drive wheel (212), a chassis (230) connected to the first drive wheel and the second drive wheel, an operator support (226) connected to the chassis for supporting an operator, a first drive wheel motor (288) connected to the first drive wheel, a second drive wheel motor (216) connected to the second drive wheel and a battery pack (236) supported by the chassis and positioned at least in part between the first drive wheel motor and the second drive wheel motor.  
 	Regarding claim 2, Shii et al. in figures 31, 33, disclose the first drive wheel motor, which is positioned at least in part within the first drive wheel (figure 33) and the second drive wheel motor is positioned at least in part within the second drive wheel (figure 31).  
 	Regarding claim 3, Shii et al. in figures 31, 33, disclose the first drive wheel having a first drive wheel width. The second drive wheel has a second drive wheel width. The first drive wheel motor has a first drive wheel motor width and the second drive wheel motor has a second drive wheel motor width. The first drive wheel motor width is positioned at least 90 percent within the first drive wheel width and the second drive wheel motor width is positioned at least 90 percent within the second drive wheel width.  
	Regarding claim 5, Shii et al. in figures 31, 33, disclose a first planetary gear reduction box (not number, appear to show a ring gear, a plurality of planetary gears) positioned at least in part within the first drive wheel and a second planetary gear reduction box positioned at least in part within the second drive wheel, the first planetary gear reduction box mechanically coupled to the first drive wheel motor and secured to the first drive wheel and the second planetary gear reduction box mechanically coupled to the second drive wheel motor and secured to the second drive wheel.  
 	Regarding claim 6, Shii et al. in figures 31, 33, disclose the first drive wheel comprising a first rim and the second drive wheel comprises a second rim, and wherein the first planetary gear reduction box is secured to the first rim and the second planetary gear reduction box is secured to the second rim.  
 	Regarding claim 7, Shii et al. in figures 31, 33, disclose the first planetary gear reduction box having a first planetary gear reduction box width and the second planetary gear reduction box has a second planetary gear reduction box width, and wherein the first planetary gear reduction box width is positioned completely within the first drive wheel width and the second planetary gear reduction box width is positioned completely within the second drive wheel width.  
 	 Regarding claim 8, Shii et al. in figure 32, disclose the first drive wheel motor, which is selectively engageable (braking or driving) by a first control actuator (244, 246, 248) and the second drive wheel motor is selectively engageable by a second control actuator (244, 246, 248).  
 	Regarding claim 9, Shii et al. in figures 30-35, disclose a battery-operated mower comprising a chassis (230), a drive wheel motor (216) connected to an exterior portion of the chassis, a gear mechanism (not number, see figure 33) mechanically coupled to the drive wheel motor, a drive wheel (212) connected to the gear mechanism and a battery pack (236) electrically connected to the drive wheel motor and positioned at least in part within the same horizontal plane as the drive wheel motor (see figure 30).  
 	Regarding claim 10, Shii et al. disclose the gear mechanism comprising a gear reduction box (see figure 33, appear to show a ring gear and a plurality of gears) including a plurality of gears arranged in a planetary configuration.  
 	Regarding claim 11, Shii et al. in figures 30, 31, 33, disclose at least a portion of the gear reduction box, which is positioned within the drive wheel.  
 	Regarding claim 12, Shii et al. in figures 30, 33, disclose the drive wheel motor, which is connected to the exterior portion of the chassis by a drive mount tube.  
 	Regarding claim 13, Shii et al. in figures 30, 33, disclose the gear reduction box further comprising a disengaging mechanism actuatable from an externally accessible face of the gear reduction box. The disengaging mechanism configured to disengage the gear reduction box from the drive wheel motor when actuated by the operator (the electric motor is control by controllers 244, 246, 248 to drive a motor and regeneration braking, para. 0260).  
 	Regarding claim 15, Shii et al. in figures 30, 33, disclose a battery-operated mower comprising a chassis (230), an operator support (226) connected to the chassis for supporting an operator, a first electric drive wheel motor (288) secured to a first exterior surface of the chassis, a first planetary gear reduction box (not number, figure 33, para. 0369) mechanically coupled to the first electric drive wheel motor. The first planetary gear reduction box includes a first system of planetary gears, a first drive wheel secured to the first planetary gear reduction box. The first drive wheel surround at least a portion of the first electric drive wheel motor and at least a portion of the first planetary gear reduction box. Shii et al. also disclose a second electric drive wheel motor (216) secured to a second exterior surface of the chassis, a second planetary gear reduction box (should be similar to a gear reduction box in figure 33) mechanically coupled to the second electric drive wheel motor. The second planetary gear reduction box includes a second system of planetary gears, a second drive wheel (212) secured to the second planetary gear reduction box. The second drive wheel surrounding at least a portion of the second electric drive wheel motor and at least a portion of the second planetary gear reduction box. Shii et al. a first battery pack (236) supported by the chassis, electrically connected to the first electric drive wheel motor and the second electric drive wheel motor. The first battery pack positioned at least in part between the first electric drive wheel motor and the second electric drive wheel motor.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shii et al. as applied to claims 1 and 15 above, and further in view of Moriguchi et al. (9,288,942).
 	Shii et al. disclose the battery pack comprising a first battery pack, fail to show a second battery pack supported by the chassis and positioned at least in part underneath the operator support.  
 	Moriguchi et al. in figures 1-25, disclose an electric lawn mower comprising a first battery pack (25), a second battery pack (25), a first battery floor (44). The first battery floor supporting the first battery pack, the first battery floor positioned at a first height relative to a ground surface. Moriguchi et al. also disclose a second battery floor (31) supporting the second battery pack. The second battery floor positioned at a second height relative to the ground surface. The second battery pack is positioned at least in part underneath the operator support. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Shii et al. by further comprising the first battery and the second battery disclosed by Moriguchi in order to increase power efficiency.
Allowable Subject Matter
Claims 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record don’t disclose a battery operated mower comprising a first planetary gear reduction box further including a first exterior face and a first disengaging mechanism actuatable from the first exterior face, and a second planetary gear reduction box further including a second exterior face and a second disengaging mechanism actuatable from the second exterior face. The first disengaging mechanism configured to disengage the first planetary gear reduction box from the first electric drive wheel motor when actuated by the operator and the second disengaging mechanism configured to disengage the second planetary gear reduction box from the second electric drive wheel motor when actuated by the operator.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618